Citation Nr: 0728275	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active military service from January 1979 to 
January 1982 and from February 1991 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004  rating decision of the RO in Winston-Salem, 
North Carolina. 

By correspondence dated in July 2007, the veteran revoked his 
appointment of the American Legion as his representative for 
the issue on appeal.  See 38 C.F.R. §§ 20.603, 20.607 (2006).


FINDING OF FACT

The most probative evidence of record indicates the veteran 
does not meet the criteria for a diagnosis of PTSD 
attributable to his reported stressors in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in April 
2004, August 2004, February 2005, and March 2006.  The 
letters specifically told him that VA needed specific 
information to show his entitlement to service connection for 
PTSD, indicated what supporting evidence VA was responsible 
for obtaining, what evidence he needed to submit, and the 
March 2006 letter, in particular, also indicated that if he 
had any additional information or evidence that would support 
his claim he should send it to VA.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the April 
2004 letter was sent prior to the initial adjudication in 
July 2004.  And in the November 2004 statement of the case 
(SOC), and August 2006 supplemental statement of the case 
(SSOC), the claim was readjudicated based on any additional 
evidence that had been received since the initial rating 
decision in question.  Consequently, the Board finds there 
was no error in the timing of the VCAA notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that 
even where there was no pre-initial-decision notice, the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, 
is sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in the March 2006 letter.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran has not identified any outstanding evidence.  In 
fact, to the contrary, in April 2006 and again in September 
2006, he submitted statements to the RO which indicated that 
he had no additional evidence to submit to substantiate his 
claim.  Therefore, the duty to assist has been satisfied as 
VA has obtained all identified records pertaining to the 
claim on appeal - to the extent the evidence mentioned is 
available.  There is no suggestion on the current record 
there remains evidence that is pertinent to the issue on 
appeal that has yet to be obtained.  The appeal is ready to 
be considered on the merits.



Analysis

Service connection will be granted for disability resulting 
from personal injury sustained or disease contracted in the 
line of duty during active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

As the preliminary issue in the consideration of the claim 
for service connection for PTSD, it is necessary that the 
record provide evidence of a current diagnosis of that 
condition claimed.  The existence of a current disability as 
a general matter, is the first essential criterion for 
service connection, and in the absence of which further 
inquiry into whether the etiology of a claimed disorder is 
that of service origin would not follow.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this particular case, this would require a 
competent medical diagnosis of PTSD, and in advance of 
determining if such diagnosed condition was further linked to 
a verified stressor of record.

The earliest findings of PTSD are contained in the veteran's 
VA outpatient treatment reports from 1998 to 2006.  These 
records include diagnoses of PTSD, depression, and alcohol 
and substance abuse.  

The veteran underwent a private psychiatric evaluation by E. 
W. H., M. D., in February 2004.  The veteran provided a 
history that he served in both the Army and the Army Reserves 
and had a period of service during Desert Storm in 1991.  In 
terms of his stressors he stated that his friend was shot 
down while flying in a Huey Helicopter and he thought she was 
dead; the Humvee he was driving fell into a hole and he was 
apprehended by the Iraqi's; his friend committed suicide; and 
while he was serving in Germany he was struck by a car while 
riding his Moped and was not found for approximately three to 
four days.  During the examination the veteran reported 
nightmares seven times per week, flashbacks seven to ten 
times per week, and panic attacks two times per day.  He also 
experienced intrusive thoughts, hallucinations, he startled 
easily, was hypervigilant, was isolated and his recent memory 
was severely impaired.  He consistently felt depressed and 
had crying spells as well as suicidal thoughts.  The 
physician commented that the veteran was unable to sustain 
social relationships or work relationships.  The Axis I 
diagnoses were chronic PTSD (presumably attributed to the 
various stressful events the veteran had alleged occurred 
during service) and chronic major depression.  

In a subsequent January 2005 statement from Dr. H., he 
reiterated his conclusion that the veteran suffered from PTSD 
and further noted that he had reviewed the veteran's service 
medical record dated August 24, 1981 which revealed that the 
veteran was hit by a car.  He concluded that if a person is 
hit by a car and thought or perceived subconsciously that the 
accident was life threatening, then it could cause sufficient 
trauma to invoke PTSD.  

The veteran was afforded an initial VA examination in May 
2006 at which time he reiterated his previous stressors and 
elaborated on his Moped accident.  He repeated his claim that 
he was hit by a car while riding his Moped in Germany, but 
further reported that as a result of the accident, he was 
thrown into the woods and was left there unconscious for four 
to five days until he regained consciousness and crawled to 
the infirmary.  He stated that he had a badly damaged leg 
which was almost torn off, but he was not admitted to the 
hospital.  He again complained of nightmares, isolation and 
depression.  On examination his appearance was a bit sluggish 
but he was cooperative and had fairly good grammar and 
vocabulary.  He did not exhibit pressured speech, flight of 
ideas or loose associations.  In terms of thought content he 
had auditory hallucinations and was paranoid but denied 
delusions or thought broadcasting and he was not homicidal or 
suicidal.  His affect showed he was depressed, anxious and 
had psychomotor retardation.  His fund of information, 
judgment and insight were poor.  An Axis I diagnosis was 
deferred.  The examiner explained that there were a lot of 
inconsistencies noted in the veteran's history and he felt 
additional psychological testing was necessary to determine 
whether the veteran could be suffering from PTSD due to his 
Moped accident.  

Additional psychological testing was conducted in May 2006 by 
a VA psychologist.  Based on the examination and psychometric 
testing, the examiner found that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The Axis I diagnoses were 
panic disorder with agoraphobia; major depressive disorder, 
recurrent with psychotic features of severe intensity; 
alcohol and cocaine dependence in remission; and pain 
disorder.  The examiner added that the results of the 
examination, testing, and all evidence in the claims file 
failed to support a diagnosis of PTSD. 

The Board may favor the opinion of one competent medical 
authority over another.   See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Moreover, the Court has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that the May 2006 opinion of 
the VA psychologist that concluded the veteran does not meet 
the diagnostic criteria for PTSD is more probative than the 
diagnoses of PTSD found in the VA outpatient treatment 
records and the diagnosis rendered by Dr. H.  In this regard, 
the VA psychologist thoroughly reviewed the claims file, 
examined the veteran using the Mississippi scale for PTSD, 
the Combat Exposure Scale, the Minnesota multiphasic 
personality inventory (MMPI-II), he listened to the 
psychosocial history related by the veteran, he conducted a 
clinical interview and provided thoughtful and detailed 
rationales for his opinion.  The VA outpatient treatment 
records simply note diagnoses of PTSD without thorough 
explanation of the criteria required to render that 
diagnosis.  

Additionally, Dr. H.'s diagnosis of PTSD was largely based on 
the veteran's self-reported history, which contains several 
important discrepancies especially regarding the onset and 
cause of his PTSD symptoms.  The Board also notes that Dr. H. 
did in fact review one of the veteran's service medical 
records dated in August 24, 1981 and after review of that 
record concluded there was evidence to show "if a person is 
hit by a car and he thinks or perceives subconsciously that 
the accident was life threatening, it can by itself be 
sufficient trauma to invoke Post Traumatic Stress Disorder."  
However, the Board has also reviewed the veteran's service 
medical records, but in their entirety, as opposed to just 
one record.  Had 
Dr. Hoeper reviewed the veteran's entire service medical 
records he may have reached a different conclusion.  The 
service medical records show that on August 14, 1981, the 
veteran presented at the US Army Clinic in Amberg, Germany at 
8:05 am complaining that he was hit by a car earlier in the 
morning.  His right leg, left hip, back and left arm were 
sore.  Abrasions were noted on his right knee, left thumb, 
left elbow and back.  He had increased pain with movement in 
the right leg, knee and upper thigh and pain at the left 
humerous with pressure.  His right fifth metacarpal was 
tender.  An X-ray study was negative for any fractures and a 
dressing was administered to his right knee.  A subsequent 
health record (also the one viewed by Dr. H.) again noted 
that the veteran was involved in an auto accident and had a 
bruise on his left knee.  In October 1981 the veteran again 
presented to the health clinic with complaints of right knee 
weakness since the auto accident but the diagnosis showed an 
essentially normal knee.  

The Board finds it necessary to give a thorough recitation of 
these health records mainly because they paint a picture 
different from the one which the veteran has recited to Dr. 
H.  Specifically, the veteran in the past stated that after 
he was hit by a car he was not found for a number of days.  
The health records clearly show that the same day he was hit 
by the car he presented at the clinic for minor treatment.  
Additionally, he previously explained to the VA doctor that 
his leg was almost torn off as a result of the accident.  
Again the health records reflect that he sustained minor 
bruises and no fractures were detected and there is no 
indication to show that the auto accident was any bit life 
threatening.  While Dr. H. relied on the veteran's self-
reported history and one service medical record when 
rendering his diagnosis of PTSD, the record when reviewed in 
its entirety - as was done by the VA psychologist in May 2006 
- clearly weighs against a finding of current PTSD and calls 
into question the credibility of the veteran.  Therefore, the 
Board rejects the diagnostic impression of PTSD rendered by 
Dr. H. since he primarily relied on the veteran's account of 
a "life threatening" accident which, as evidenced above, is 
based on an inaccurate premise.

The Board acknowledges the veteran's argument that he has 
current PTSD, however, as a lay person, he is not competent 
to provide a medical diagnosis.   Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In the absence of a current, probative diagnosis of PTSD, the 
preponderance of the evidence is against the claim and there 
is no need to discuss the additional elements necessary to 
grant service connection for PTSD since the first essential 
criterion is not met.  And since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


